DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Impregnation unit in claim 1, wherein the written description provides the following corresponding structure on pg. 4: “the impregnation unit 60 includes a body 62, a resin heating unit 64, and an impregnation roller group 66. The body 62 is, for example, a container extending in a transport direction of the fiber bundle FD. 
Twisting unit in claim 1, wherein the written description provides the following corresponding structure on pg. 4-5: “the twisting unit 70 includes a body 72 and a twisting mechanism 74… twisting mechanism 74 transports the filaments FC while rotating the pair of through tubes 74a through which the filaments FC are passed about a center axis of the body 72 using a motor (not shown), so as to twist the filaments FC downstream of the through tubes 74a in the transport direction”
Opening unit in claim 2, wherein the written description provides the following corresponding structure on pg. 5: “impregnation roller group 66 is an example of an opening unit”
Parallel transport unit in claim 5, wherein the written description fails to disclose
the corresponding structure.
Applying unit in claim 5, wherein the written description fails to disclose
the corresponding structure.
Untwisting unit in claim 5, wherein the written description provides the following corresponding structure on pg. 6: “the untwisting unit 40 includes a body 46 and an untwisting mechanism 44. The body 46 is a container-shaped member in which the 
Impregnation means in claim 9, wherein the written description fails to disclose
the corresponding structure.
Twisting means in claim 9, wherein the written description fails to disclose
the corresponding structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “parallel transport unit” and “applying unit” in claim 5, and “impregnation means” and “twisting means” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fumiaki et al. (JP2007023468A).
claim 1, Fumiaki teaches a filament manufacturing device ([0039] impregnation apparatus shown in FIG. 1) comprising: 
an impregnation unit (impregnation tank 3; Figure 1) configured to impregnate a bundle of transported continuous fibers ([0002] the stranded wire is a fiber bundle impregnated with a matrix) with a resin ([0040] Example 1 An epoxy resin having a viscosity of 100 cp at 70 ° C. is used as a matrix) so as to form a filament ([0002] a fiber bundle shows what the filament (single fiber) became several hundred to several hundred thousand bundles); and 
a twisting unit configured to twist the filament downstream of the impregnation unit in a transport direction in which the bundle of continuous fibers is transported, so as to form the twisted filament ([0010] a matrix is imparted to a reinforcing fiber bundle having a twist, the first step of relaxing twisting of the reinforcing fiber bundle having a twist, and twisting the reinforcing fiber bundle again and [0040] Twisting continued to be applied from the base 9 of the impregnation tank 3 to the take-off roller 5 which is a nip roller, and the second step was completed at the base 9).
Regarding claim 2, Fumiaki teaches the filament manufacturing device according to claim 1, wherein the impregnation unit comprises an opening unit configured to open the bundle of continuous fibers ([0019] reinforcing fiber bundle may be opened in a section where the reinforcing fiber bundle is not twisted. In order to increase the contact area with the fluidized matrix, it is effective to open the reinforcing fiber bundle; see untwisting rotating unit 10 in Figure 2).
Regarding claim 3, Fumiaki teaches the filament manufacturing device according to claim 1, wherein the twisting unit is supplied with a plurality of the filaments and twists the 
Regarding claim 4, Fumiaki teaches the filament manufacturing device according to claim 2, wherein the twisting unit is supplied with a plurality of the filaments and twists the plurality of supplied filaments to form the twisted filament ([0010] the reinforcing fiber bundle is separated into a plurality of reinforcing fiber bundle groups in the first step, and the reinforcing fiber bundle groups are twisted together in the second step).
Regarding claim 9, Fumiaki teaches a filament manufacturing device ([0039] impregnation apparatus shown in FIG. 1) comprising: 
impregnation means (impregnation tank 3; Figure 1) for impregnating a bundle of transported continuous fibers ([0002] the stranded wire is a fiber bundle impregnated with a matrix) with a resin ([0040] Example 1 An epoxy resin having a viscosity of 100 cp at 70 ° C. is used as a matrix) so as to form a filament ([0002] a fiber bundle shows what the filament (single fiber) became several hundred to several hundred thousand bundles); and 
twisting means for twisting the filament downstream of the impregnation means in a transport direction in which the bundle of continuous fibers is transported, so as to form the twisted filament ([0010] a matrix is imparted to a reinforcing fiber bundle having a twist, the first step of relaxing twisting of the reinforcing fiber bundle having a twist, and twisting the reinforcing fiber bundle again and [0040] Twisting continued to be applied from the base 9 of the impregnation tank 3 to the take-off roller 5 which is a nip roller, and the second step was completed at the base 9).
(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (US20170210074).
Regarding claim 1, Ueda teaches a filament manufacturing device (three-dimensional printing apparatus; Figure 1) comprising: 
an impregnation unit configured to impregnate a bundle of transported continuous fibers with a resin so as to form a filament (impregnation passage R3 in Figure 1; [0025] impregnation passage R3 that is connected to the fiber passage R1 and the resin passage R2 and allows the thermoplastic resin P to be impregnated in the reinforced filament bundle C); and 
a twisting unit (twisting adjustment unit 6; Figure 1) configured to twist the filament downstream of the impregnation unit ([0010] As a fifth aspect, the twisting means is a filament twisting mechanism that twists the entire filament ejected from the impregnation means) in a transport direction (towards platform 3 in Figure 1) in which the bundle of continuous fibers is transported, so as to form the twisted filament ([0010] twists the entire filament).
Regarding claim 9, Ueda teaches a filament manufacturing device comprising:
impregnation means for impregnating a bundle of transported continuous fibers with a resin so as to form a filament (impregnation passage R3 in Figure 1; [0025] impregnation passage R3 that is connected to the fiber passage R1 and the resin passage R2 and allows the thermoplastic resin P to be impregnated in the reinforced filament bundle C); and 
twisting means (twisting adjustment unit 6; Figure 1) for twisting the filament downstream of the impregnation means in a transport direction ([0010] As a fifth aspect, the twisting means is a filament twisting mechanism that twists the entire filament ejected from .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US20170210074), and further in view of Kim (WO2011152631).
Regarding claim 5, Ueda teaches a shaping apparatus (molding device 1; Figure 1) comprising: 
a parallel transport unit (guide part 81; Figure 24(b)) configured to 
arrange a plurality of twisted filaments ([0134] plurality of fibers (a plurality of second continuous materials) FB1 and FB2; see Figure 20(c)) impregnated with a resin ([0066] The plurality of fiber elements CF are supported by the linear support member 25…. An example of a material of the support member 25 includes a resin; see fiber example in Figure 2 and 3), in parallel (see Figure 20(c) where [0127] Crossing angles α and β of fibers FB (first fiber(s) FB1 and second fiber(s) FB2) with respect to the filament FL can be about 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, or 90. When the crossing angles α and β are both 90° the FB1 and FB2 are in parallel) , and 
transport the plurality of twisted filaments ([0127] 81 configured to guide the fiber(s) FB such that the fiber(s) FB (the second continuous material) is fed to the filament FL (the first continuous material) in a state in which the fiber(s) FB crosses the filament FL); 
a filament heating unit (filament heating device; Figure 1) configured to heat the plurality of twisted filaments arranged in parallel and transported by the parallel transport unit ([0051] filament heating device (a resin softening unit, a heater, or a first heating unit) 21 configured to heat the filament FL); 

While Ueda teaches a comb member that mitigates or resolves twisting of the fibers ([0064] fiber introducing device 9 can have a comb member (not shown) which is disposed to adjust a flow of the fibers FB (or a fiber element CF). In an example, the comb member is disposed to mitigate or resolve twisting of the fiber(s) FB (or the fiber element CF) or is disposed to arrange or align the plurality of fibers FB (or the plurality of fiber elements CF)), Ueda fails to explicitly teach an untwisting unit disposed upstream of the applying unit in a direction in which the twisted filaments are sent, the untwisting unit being configured to untwist a twist of the bundle of continuous fibers in each of the twisted filaments arranged in parallel.
In the same field of endeavor pertaining to the manufacturing filaments of fiber bundles impregnated with resin, Kim teaches an untwisting unit (“twist of the fiber filament bundle is released (S42)”- see pg. 4 line 44-45) disposed upstream of the applying unit in a direction in which the twisted filaments are sent (“when the twist of the fiber filament bundle is released, the injection process proceeds (S50)”- see pg. 4 line 52-53), the untwisting unit being configured to untwist a twist of the bundle of continuous fibers in each of the twisted filaments arranged in parallel (Abstract: preparing a fiber filament bundle used for the manufacturing of 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shaping apparatus of Ueda comprise an untwisting unit disposed upstream of the applying unit of Ueda, the untwisting unit being configured to untwist a twist of the bundle of continuous fibers of Ueda in each of the twisted filaments arranged in parallel, as taught by Kim, for the benefit of releasing any kinks and enhancing the dispersion of the fibers during application.

Regarding claim 7, Ueda modified with Kim teaches the shaping apparatus according to claim 5. Further, Ueda teaches wherein the parallel transport unit arranges, as the twisted filaments, a plurality of twisted filaments ([0134] plurality of fibers (a plurality of second continuous materials) FB1 and FB2; see Figure 20(c)) formed by twisting a plurality of bundles of continuous fibers impregnated with the resin ([0066] The plurality of fiber elements CF are .

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US20170210074- herein referred to as Ueda1) and Kim (WO2011152631), and further in view of Ueda et al. (US20200130276- herein referred to as Ueda2). 
Regarding claim 6, Ueda1 modified with Kim teaches the shaping apparatus according to claim 5. While Ueda 1 teaches the shaping apparatus further comprising a controller (controller 5; Figure 1), Ueda1 fails to teach the controller configured to control the untwisting unit such that, when the applying unit applies the plurality of twisted filaments arranged in parallel while the twisted filaments arranged in parallel are curved in a direction along the applied surface, an amount of untwisting by which the untwisting unit untwists a twisted filament on an outer circumference side of a curved portion is larger than an amount of untwisting by which the untwisting unit untwists a twisted filament on an inner circumference side of the curved portion.
In the same field of endeavor pertaining to the manufacturing filaments of fiber bundles impregnated with resin, Ueda2 teaches the controller configured to control the twisting unit such that, when the applying unit applies the plurality of twisted filaments arranged in parallel 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the controller of Ueda1 modified with Kim to be configured to control the untwisting unit such that an amount of untwisting by which the untwisting unit untwists a twisted filament on an outer circumference side of a curved portion is larger than an amount of untwisting by which the untwisting unit untwists a twisted filament on an inner circumference side of the curved portion, as taught by Ueda2, for the benefit of maintaining the filament strength in planar portions of a three-dimensional structure.
Regarding claim 8, Ueda1 modified with Kim and Ueda2 teaches the shaping apparatus according to claim 6. Further, Ueda1 teaches wherein the parallel transport unit arranges, as the twisted filaments, a plurality of twisted filaments ([0134] plurality of fibers (a plurality of second continuous materials) FB1 and FB2; see Figure 20(c)) formed by twisting a plurality of bundles of continuous fibers impregnated with the resin ([0066] The plurality of fiber elements 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743